IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

MICHAEL JAMES DRAKE                      NOT FINAL UNTIL TIME EXPIRES TO
STEWART,                                 FILE MOTION FOR REHEARING AND
                                         DISPOSITION THEREOF IF FILED
      Petitioner,
                                         CASE NO. 1D17-4334
v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 7, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Michael James Drake Stewart, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed as unauthorized. See Baker

v. State, 878 So. 2d 1236 (Fla. 2004).

WETHERELL, RAY, and WINSOR, JJ., CONCUR.